 Case 1:19-cv-00001-MC    Document 1   Filed 01/01/19   Page 1 of 24




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-743-7000

Kelly D. Jones, OSB No. 074217
kellydonovanjones@gmail.com
Direct 503-847-4329

Matthew Sutton, OSB No. 924797
msutton@integra.net
Direct 541-772-8050

Of Attorneys for Mr. Russell



               UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON

                       MEDFORD DIVISION



NICHOLAS RUSSELL                   Case No. 1:19-cv-1

                   Plaintiff       CLASS ACTION
                                   ALLEGATION
      vs.                          COMPLAINT

RAY KLEIN, INC. and                Unlawful Collection Practices
CHRISTOPHER BEVANS                 Unlawful Trade Practices

                   Defendants      Demand for Jury Trial




COMPLAINT – Page 1 of 24
 Case 1:19-cv-00001-MC       Document 1      Filed 01/01/19   Page 2 of 24




                                        1.

                     DEBT COLLECTION RULES

        A collector is never allowed to collect more than what is owed. If

it does, and as a result people are harmed, the collector is liable for the

harm.

                                        2.

        A collector is never allowed to falsely represent how much money

it can collect. If it does, and as a result people are harmed, the collector

is liable for the harm.

                                        3.

        A collector is never allowed to cause the likelihood of confusion

about the source of a collection fee. If it does, and as a result people are

harmed, the collector is liable for the harm.

                                        4.

        A collector is never allowed to collect a fee that is not allowed by

law or by an agreement. If it does, and as a result people are harmed,

the collector is liable for the harm.




COMPLAINT – Page 2 of 24
 Case 1:19-cv-00001-MC      Document 1     Filed 01/01/19   Page 3 of 24




                                     5.

                     THE STORY OF THIS CASE

      Mr. Russell lives and works in Medford. Defendants are debt

collectors from Eugene. Mr. Russell owes defendants a debt from 18

years ago that he cannot afford to pay.

                                     6.

      October 2018. Defendants send a garnishment to Mr. Russell and

his employer. A garnishment is a legal document that lets a collector

take a portion of a person’s paycheck to pay a debt.

                                     7.

      If a collector has to pay an attorney a fee to issue a garnishment,

the rules allow the collector to add the fee paid to the attorney on to the

amount of a person’s debt. The rules say when a person’s paycheck is

garnished, the money collected goes to pay any issuance fees first, then

the remainder is used to pay down the person’s debt.

                                     8.

      The garnishment defendants sent Mr. Russell and his employer

said Mr. Russell owed defendants a $45 issuance fee for the

garnishment. When defendants collected money from Mr. Russell’s

paycheck, the money was used to pay defendants’ $45 fee first, then the

remainder was used to pay down his debt.




COMPLAINT – Page 3 of 24
 Case 1:19-cv-00001-MC      Document 1    Filed 01/01/19     Page 4 of 24




                                    9.

                  WHO WE ARE SUING AND WHY

      Ray Klein, Inc. is a debt collection corporation that goes by the

name Professional Credit Service, or PCS. Christopher Bevans is a debt

collection attorney who works for PCS. We refer to the debt collection

corporation and its debt collection attorney as “defendants” throughout

this complaint. We are suing defendants for two reasons.

                                    10.

      The first reason we are suing defendants is that they violated the

debt collection rules by falsely representing that they were entitled to

collect amounts that they were not entitled to collect, and by actually

collecting amounts that they were not entitled to collect.

                                    11.

      The garnishment defendants used to collect money from Mr.

Russell’s paycheck said he owed defendants a $45 fee. But Mr. Russell

did not owe defendants a $45 fee because defendants did not actually

pay $45 to an attorney to issue the garnishment. Records from the

Oregon State Bar prove that Mr. Bevans, the attorney who signed the

garnishment, worked directly for PCS. Records from the Oregon court

system prove that defendants unlawfully collected $45 fees from

thousands of people.




COMPLAINT – Page 4 of 24
 Case 1:19-cv-00001-MC       Document 1     Filed 01/01/19   Page 5 of 24




                                     12.

      Defendants’ records prove that they wrongfully profited hundreds

of thousands of dollars by collecting issuance fees from people who did

not legally owe them.

                                     13.

      The debt collection rules prohibited defendants from using false

or deceptive means or communications to collect debts or to collect

amounts that they were not entitled to collect. The President of Ray

Klein, Inc. will testify that his corporation must always follow these debt

collection rules. A leading expert on debt collection will testify that debt

collection is a competitive billion-dollar industry with strict regulations

and tight profit margins. The expert will explain how laws protecting

people from unfair debt collection date back to America’s Founding

Fathers. The Constitution instructed Congress to enact uniform laws on

debt forgiveness. Almost 75 years after the Constitution was ratified,

Congress passed the 13th Amendment, prohibiting all forms of

indentured servitude. Another 100 years later, the United States

Supreme Court began declaring debtors’ prisons unconstitutional. In

1977, Congress passed the Fair Debt Collection Practices Act to protect

people from unfair collection practices. Oregon law specifically sets the

amount of certain types of fees that collectors may legally collect.




COMPLAINT – Page 5 of 24
 Case 1:19-cv-00001-MC      Document 1     Filed 01/01/19   Page 6 of 24




                                     14.

      The expert will testify that the purpose of the debt collection rules

is not only to protect people who owe debts from abusive practices, but

also to protect honest debt collection corporations who choose to follow

the rules from being competitively disadvantaged.

                                     15.

      The second reason we are suing defendants is that they caused

the likelihood of confusion about the source of their garnishment

issuance fee, and as a result, collected a fee that wasn’t allowed by law

or by an agreement, causing people to suffer losses in the amount of the

fees that defendants were not entitled to collect.

                                     16.

      Two leading Oregon debt collectors will testify that defendants’

garnishment issuance fee scheme allowed defendants to gain an unfair

advantage over other collection corporations that chose not to engage in

such schemes. An attorney who represents collectors will testify that in

2017 a group of collection corporation representatives gathered in a

meeting and discussed ways that unscrupulous collectors might attempt

to get rich by taking advantage of the recent increase in Oregon’s

garnishment issuance fee.




COMPLAINT – Page 6 of 24
 Case 1:19-cv-00001-MC       Document 1    Filed 01/01/19   Page 7 of 24




                                     17.

         An accountant will testify that after reviewing defendant’s

records, defendant’s garnishment issuance fee scheme wrongfully

collected hundreds of thousands of dollars from thousands of people. The

President of Ray Klein, Inc. will testify that he operates a multi-million-

dollar collection corporation that has been doing business for over 40

years.

                                     18.

                     BEFORE DECIDING TO SUE

         The final reason we are suing is because defendants refused to

stop their unlawful collection practices and continued to cause the

likelihood of confusion about the source of their illegal $45 garnishment

issuance fees. So we’re forced to bring defendants to trial. Before

deciding to sue, several things had to be determined.

                                     19.

         For example, did Mr. Russell or his employer or the Court system

have any responsibility for the $45 issuance fee on defendants’

garnishment? Because if they did, defendants would not be solely to

blame for the money that was wrongfully taken from Mr. Russell.




COMPLAINT – Page 7 of 24
 Case 1:19-cv-00001-MC       Document 1    Filed 01/01/19   Page 8 of 24




                                     20.

      We reviewed state and federal debt collection laws and

determined that debt collectors alone are responsible to make sure their

garnishments are accurate and not confusing. The law says debt

collectors are strictly responsible for any violations of the law, even

violations that are unintentional.

                                     21.

      We also had to determine whether defendants had any defenses

or excuses for their violations.

                                     22.

      We reviewed state and federal debt collection laws and

determined that defendants have no bona fide error defenses or excuses

in this case because they relied on their own information when they

drafted their garnishments. The law says that debt collectors are liable

for breaking the rules, even if their attorneys had advised them that

what they were doing was legal.




COMPLAINT – Page 8 of 24
 Case 1:19-cv-00001-MC       Document 1   Filed 01/01/19   Page 9 of 24




                                    23.

               JURISDICTION AND THE PARTIES

      This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1367

because the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.

§ 1692, et seq., is a federal consumer protection law, and because Mr.

Russell’s claim under ORS 646.638 (UTPA) and ORS 646.641

(OUDCPA) are so related to the FDCPA claim that they form part of the

same case and controversy.

                                    24.

      Mr. Russell is an individual living in Jackson County, Oregon and

a “consumer” protected by the OUDCPA and FDCPA because his wages

have been garnished by defendants based upon a debt incurred for

personal, family, household purposes (the “debt”). Mr. Russell is also a

“person” protected by the UTPA.

                                    25.

      Defendants are each a “person” governed by the UTPA because

they regularly collect debts in the course of their business and

occupation. Ray Klein, Inc. is a Washington corporation doing business

in Oregon, including business involving the issuance of garnishments,

through its operations center located in Lane County, Oregon. PCS is a

registered collection agency as required by ORS 697.015; license number

40020.



COMPLAINT – Page 9 of 24
Case 1:19-cv-00001-MC        Document 1     Filed 01/01/19   Page 10 of 24




                                      26.

         Defendants are each a “debt collector” as that term is defined in

the OUDCPA and FDCPA because they regularly collect defaulted debts

owed to, and on behalf of, others, using the United States Postal Service,

and the principal purpose of their business is the collection of delinquent

debts.

                                      27.

         Venue is proper under 28 U.S.C. § 1391 because defendants

collected debt from Mr. Russell when he resided in Jackson County,

Oregon.




COMPLAINT – Page 10 of 24
Case 1:19-cv-00001-MC      Document 1     Filed 01/01/19   Page 11 of 24




                                    28.

                     FACTUAL ALLEGATIONS

      This complaint’s allegations are based on personal knowledge as

to Mr. Russell’s behavior and made on information and belief as to the

behavior of others. On September 26, 2000, Washington Mutual Bank

got a judgment on a consumer debt in a small claims court lawsuit in

Jackson County Circuit Court Case No. 002496SM. The lawsuit and

judgment in the Jackson County case named Nicholas L. Russell

incorrectly as “Nickolas” Russell. On February 21, 2003, Washington

Mutual Bank assigned the judgment to PCS. PCS corrected Mr.

Russell’s name in the case caption without court authorization so that it

could garnish his wages. Mr. Russell was unaware of the judgment, and

believed that the underlying Washington Mutual Bank debt had been

paid in full long before the Jackson County case was filed against him.

                                    29.

      PCS is a multi-state collection agency based in Oregon bringing

in millions of dollars each year in revenue from the collection of

consumer debt. A primary and substantial source of this revenue for

PCS is the proceeds generated from writs of garnishment. These

garnishments are typically sent to the employers and banks of debtors

to collect money to apply against outstanding court judgments.




COMPLAINT – Page 11 of 24
 Case 1:19-cv-00001-MC      Document 1     Filed 01/01/19   Page 12 of 24




                                     30.

       Rather than hire and pay attorney fees to outside counsel for

issuing its garnishments, PCS issues its garnishments through its own

salaried in-house attorneys, including Christopher Bevans. PCS issues

over 1,000 garnishments per month, a significant portion of which are

issued through Mr. Bevans.

                                     31.

       Oregon law strictly limits the dollar amounts that garnishments

may include to amounts set forth in court judgments, plus certain out-

of-pocket expenses incurred and actually paid by collectors, as listed at

ORS 18.999. Debtors are supposed to be protected from random, unjust

or unauthorized charges in the garnishment process. However, certain

collectors and attorneys like defendants view ORS 18.999 not as a

limitation on what they can collect, but as an opportunity to increase

their profits.

                                     32.

       Within certain limitations, the Oregon Legislature has allowed

collectors to include “fees paid to an attorney for issuing a garnishment”.

However, as the limit has increased over time, certain collectors have

succumbed to the temptation to turn these issuance fees into an

improper profit center.




COMPLAINT – Page 12 of 24
Case 1:19-cv-00001-MC      Document 1     Filed 01/01/19   Page 13 of 24




                                    33.

      Over the years, the Oregon Legislature has increased the limit on

issuance fees from $7 per garnishment to $12 in 2007, to $18 in 2009, to

$35 in 2011, to $37 in 2013, and to $45 in 2017. These limitations have

provided unscrupulous collectors with cover to charge issuance fees that

were never actually paid to an attorney for the issuance of

garnishments.

                                    34.

      Although PCS has its garnishments issued by its own in-house

attorneys, rather than paying outside counsel for the issuance of the

garnishments, defendants’ practice has been and remains to charge

debtors with the maximum issuance fee on every garnishment they

issue. By not actually incurring these fees, yet collecting them from

debtors, defendants have perverted the statutory scheme. Based on an

estimate of PCS’s in-house counsel issuing 1,000 garnishments per

month, PCS would stand to bolster its profits by $540,000 per year using

the garnishment issuance fee scheme as alleged in this complaint.

                                    35.

      Salary paid by PCS to its in-house attorneys, in part for issuance

of the garnishments, does not constitute appropriate issuance fees, i.e.,

“fees paid to an attorney for issuing a garnishment”, that can be charged

to a debtor under Oregon garnishment laws.



COMPLAINT – Page 13 of 24
 Case 1:19-cv-00001-MC        Document 1     Filed 01/01/19   Page 14 of 24




                                       36.

          Even if such salary did constitute issuance fees, charging $45 on

thousands of garnishments each year constitutes excessive and

unreasonable fees in violation of Oregon’s Rules of Professional Conduct

(ORPC) which apply to Christopher Bevans and all other in-house

attorneys of PCS. To the extent that these fees are shared by these

attorneys with PCS or any of its affiliates, this is an additional violation

of the ORPC. Accordingly, PCS’s garnishment issuance fee scheme as

alleged in this complaint is a misleading, confusing, unfair and

unconscionable collection practice causing ascertainable losses to

thousands of debtors each year.

                                       37.

          By adopting the FDCPA, Congress elevated the right of a

consumer such as Mr. Russell to be completely free from a debt

collector’s unlawful collection practices. The invasion of that right by

defendants is a concrete injury in fact for which this Court may provide

relief.     Defendants’    unlawful,   deceptive,    and      unconscionable

garnishment practices further present an actual material risk of

continuing harm to Mr. Russell and members of the putative class that

are regularly being garnished for amounts that defendants are not

entitled to collect in violation of the FDCPA and UTPA.




COMPLAINT – Page 14 of 24
 Case 1:19-cv-00001-MC     Document 1     Filed 01/01/19   Page 15 of 24




                                    38.

                   CLASS ACTION ALLEGATIONS

       Under FRCP 23, Mr. Russell brings this action on behalf of

himself and all other similarly situated individual consumers. The class

is initially defined as:

   a) all individual consumers with Oregon addresses;

   b) whose wages or accounts were garnished by either defendant;

   c) from whom PCS collected a purported garnishment issuance fee

       that was not actually for fees paid to an attorney for issuing a

       garnishment.

                                    39.

       A class action is proper under FRCP 23(a) because based on

Oregon court records, the class consists of thousands of individual

consumers, and joinder of all members is impracticable. Each class

member is easily identifiable based on defendants’ files and Oregon

court records. Excluded from the class are all attorneys for the class,

officers and members of PCS, any judge who sits on the case, and all

jurors and alternate jurors who sit on the case.




COMPLAINT – Page 15 of 24
Case 1:19-cv-00001-MC      Document 1    Filed 01/01/19   Page 16 of 24




                                   40.

      This action can be maintained as a class action under FRCP 23(a)

and (b) because there are questions of law and fact common to the class

members, which predominate over any questions relating to individual

class members, including but not limited to:

   a) Whether defendants’ collection of garnishment issuance fees

      violated the FDCPA;

   b) Whether defendants’ collection of garnishment issuance fees

      violated the UTPA and OUDCPA;

   c) Whether PCS should be able to retain the profits derived from its

      unjust collection of garnishment issuance fees.

                                   41.

      Mr. Russell’s claims are typical of the claims of the class

members, as they are based on the same factual circumstances, form

garnishments, common collection scheme, and legal theories. Mr.

Russell has no interests adverse to the class members.

                                   42.

      Mr. Russell will fairly and adequately represent and protect the

interests of the members of the class. Mr. Russell has retained

nationally known and locally respected counsel experienced in class

action litigation and FDCPA and UTPA and OUDCPA litigation to

further ensure such representation and protection of the class.



COMPLAINT – Page 16 of 24
Case 1:19-cv-00001-MC      Document 1     Filed 01/01/19   Page 17 of 24




                                    43.

      Mr. Russell and his counsel intend to prosecute this action

vigorously and have the resources necessary to successfully try this case

to judgment.

                                    44.

      A class action is superior to other available methods for the fair

and efficient adjudication of this controversy. Absent class-wide

adjudication, members of the class are without effective recourse.

Because of the relatively small monetary value of each individual class

member’s claim, few, if any, class members could afford to prosecute an

individual action against defendants. The federal court filing fee alone

is double the maximum statutory damages available under the UTPA or

OUDCPA. Absent class treatment, defendants’ alleged wrongdoing

would go unabated, and no class member would be afforded the

opportunity to seek judicial relief, whether for themselves or for the

public good generally.




COMPLAINT – Page 17 of 24
Case 1:19-cv-00001-MC       Document 1     Filed 01/01/19   Page 18 of 24




                                     45.

      A class action is appropriate under FRCP 23(b)(3) because the

questions of law and fact regarding the nature and legality of

defendants’ practices as alleged in this complaint predominate over any

questions affecting only individual class members, and a class action is

superior to other available methods for the fair and efficient

adjudication of this controversy, for the following reasons:

   a) The prosecution of separate actions creates a risk of inconsistent

      or varying rulings;

   b) The common questions of law and fact described above

      predominate over questions affecting only individual members;

   c) Individual class members would have little interest in controlling

      the prosecution of separate actions because the amount of each

      individual claim is relatively small compared to the complexities

      of the issues and the expenses of litigation;

   d) This is a desirable forum because this Court has significant

      experience managing class actions under the FDCPA and the

      UTPA, a class action will be an efficient method of adjudicating

      the claims of the class members, and class members have claims

      that are not significant in amount relative to the expense of the

      litigation, so separate actions would not afford significant relief

      to the members of the class.



COMPLAINT – Page 18 of 24
Case 1:19-cv-00001-MC      Document 1     Filed 01/01/19   Page 19 of 24




                                    46.

                        CLAIMS FOR RELIEF

                 – Claim 1 for the Putative Class –

                       Violation of the FDCPA

      Defendants’ choice to unfairly collect garnishment issuance fees

from Mr. Russell and the putative class members when Oregon law

prohibited the collection of such fees under the circumstances, and to

falsely represent entitlement to such fees, were false, deceptive, and

misleading representations, and means to collect debt, a false

representation of the amount of debt, and an unfair and unconscionable

means in collection of debt that is not allowed by law, in violation of 15

U.S.C. § 1692e, § 1692e(2)(A), § 1692e(5), § 1692e(10), § 1692f, and §

1692f(1).

                                    47.

      As a result of defendants’ violation of the FDCPA as alleged

above, Mr. Russell and all other similarly situated individual consumers

are entitled to actual damages including any amounts paid to or

collected by defendants for unlawful fees under § 1692k(a)(1), statutory

damages under § 1692k(a)(2)(B), and reasonable fees and costs under

§ 1692k(a)(3).




COMPLAINT – Page 19 of 24
Case 1:19-cv-00001-MC      Document 1      Filed 01/01/19   Page 20 of 24




                                     48.

                 – Claim 2 for the Putative Class –

                       Violation of the UTPA

      In the course of their business and occupation as a debt collector,

defendants caused likelihood of confusion and of misunderstanding as

to the source of the fees charged to Mr. Russell and other Oregon

consumers in connection with the issuance of garnishments in violation

of ORS 646.608(1)(b), causing Mr. Russell and putative class members

to suffer an ascertainable loss of money in the form of unlawful fees

collected from them by defendants.

                                     49.

      Defendants’ conduct as alleged in this complaint was reckless, in

pursuit of improper profit, and constituted a wanton, outrageous and

oppressive violation of the rights of Mr. Russell and the putative class

members to be free from unlawful trade practices. As a result of

defendants’ violation of the UTPA as alleged above, Mr. Russell and all

other similarly situated individual consumers are entitled to actual

damages or $200 statutory damages per individual, whichever is

greater, punitive damages, and reasonable fees and costs under ORS

646.638.




COMPLAINT – Page 20 of 24
Case 1:19-cv-00001-MC      Document 1     Filed 01/01/19   Page 21 of 24




                                    50.

                 – Claim 3 for the Putative Class –

                     Violation of the OUDCPA

      As alleged in this complaint, defendants used and employed the

unlawful practice of knowingly collecting a garnishment issuance fee

that was not permitted by law or by an agreement, from Mr. Russell and

other Oregon consumers, in violation of ORS 646.639(2)(s), causing Mr.

Russell and putative class members to suffer injury in the form of

unlawful fees collected from them by defendants.

                                    51.

      Defendants’ conduct as alleged in this complaint was reckless, in

pursuit of improper profit, and constituted a wanton, outrageous and

oppressive violation of the rights of Mr. Russell and the putative class

members to be free from unlawful collection practices. As a result of

defendants’ violation of the OUDCPA as alleged above, Mr. Russell and

all other similarly situated individual consumers are entitled to actual

damages or $200 statutory damages per individual, whichever is

greater, punitive damages, and reasonable fees and costs under ORS

646.641.




COMPLAINT – Page 21 of 24
Case 1:19-cv-00001-MC      Document 1     Filed 01/01/19   Page 22 of 24




                                    52.

                 – Claim 3 for the Putative Class –

                         Unjust Enrichment

      As a matter of justice and equity, defendants should not be able

to retain the unlawful fees they collected from Mr. Russell and the

putative class as alleged in this complaint. Mr. Russell and the putative

class are entitled to restitution based on defendants’ unjust enrichment

as alleged in this complaint.

                                    53.

      Demand for jury trial.




COMPLAINT – Page 22 of 24
Case 1:19-cv-00001-MC      Document 1    Filed 01/01/19   Page 23 of 24




                                   54.

                       PRAYER FOR RELIEF

      Mr. Russell seeks orders and judgments for himself and the

putative class members as described in paragraphs 46 to 53, an order

that this case may proceed as a class action, an order appointing

OlsenDaines, The Law Office of Kelly D. Jones, and attorney Matthew

Sutton as interim lead class counsel, an order that defendants violated

the FDCPA and UTPA and OUDCPA, and for maximum pre and post

judgment interest, and any other relief this Court may determine is fair

and proper.


January 1, 2019

                                RESPECTFULLY FILED,

                                s/ Michael Fuller
                                Michael Fuller, OSB No. 09357
                                Lead Trial Attorney for Plaintiff
                                OlsenDaines
                                US Bancorp Tower
                                111 SW 5th Ave., Suite 3150
                                Portland, Oregon 97204
                                michael@underdoglawyer.com
                                Direct 503-743-7000




COMPLAINT – Page 23 of 24
Case 1:19-cv-00001-MC    Document 1    Filed 01/01/19   Page 24 of 24




                      PROOF OF MAILING

I declare and certify that on the date below I caused a copy of this
document to be delivered to the following:


      Ellen Rosenblum
      Oregon Attorney General
      Oregon Department of Justice
      1162 Court Street NE
      Salem, Oregon 97301-4096


January 1, 2019

                               s/ Michael Fuller
                               Michael Fuller, OSB No. 09357
                               Lead Trial Attorney for Plaintiff
                               OlsenDaines
                               US Bancorp Tower
                               111 SW 5th Ave., Suite 3150
                               Portland, Oregon 97204
                               michael@underdoglawyer.com
                               Direct 503-743-7000




COMPLAINT – Page 24 of 24
